                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHAUNCEY LEE MARSHALL,              )
                                    )
                  Plaintiff,        )
                                    )
     v.                             )         1:18CV709
                                    )
GREENSBORO POLICE SGT. RYAN,        )
4TH PRECINCT, et al.,               )
                                    )
                  Defendants.       )

                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

July 26, 2019, was served on the parties in this action.               No

objections   were   filed   by   Petitioner   within   the   time   limits

prescribed by section 636.

     The court has reviewed and hereby adopts the Magistrate

Judge=s Recommendation.

     IT IS THEREFORE ORDERED that the motion to dismiss (Doc. 16)

filed by Defendants Sergeant Ryan and Officer Underhill is GRANTED

as to Plaintiff’s official capacity claims against those two

Defendants and DENIED as to his claim for punitive damages at this

time.



                                     /s/   Thomas D. Schroeder
                                  United States District Judge
August 20, 2019
